This action was begun by Keys   Keys in January, 1910, against the Phoenix Insurance Company on a policy for $1,500 covering a stock of merchandise *Page 515 
in the town of Hugo. At the trial of the cause, October, 1910, defendant objected to the introduction of any testimony because of a provision in the policy "that no suit should be sustained in any court unless commenced within twelve months next after the fire." More than twelve months having expired after the fire before the action was brought, the court sustained defendant's objection, and rendered judgment in its favor. From this judgment plaintiffs appeal.
This is a companion case to Keys   Keys v. Mechanics'  Traders' Ins. Co. of New Orleans, La., ante, 132 P. 819, andKeys   Keys v. Williamsburg City Fire Ins. Co. of Brooklyn, NewYork, ante, 132 P. 818, the decisive question involved in each case being whether the provision in the policy "that no action should be maintained unless begun within twelve months next after the fire," was against the provisions of section 1128, Comp. Laws 1909. In Keys   Keys v. Williamsburg City FireIns. Co. of Brooklyn, N.Y., supra, this court held such provisions in the policy void because in violation of said section 1128, Comp. Laws 1909. The decision was followed inKeys   Keys v. Mechanics'   Traders' Ins. Co. of New Orleans,La., supra. The facts and questions of law in those two cases being identical with the questions involved in the case at bar, the rule announced in Keys   Keys v. Williamsburg City FireIns. Co. of Brooklyn, N.Y., supra, will be followed here.
The judgment should, therefore, be reversed, and the cause remanded.
By the Court: It is so ordered. *Page 516 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 517